 

Exhibit 10.2

 

TRADEMARK AND DOMAIN NAME ASSIGNMENT

 

This TRADEMARK AND DOMAIN NAME ASSIGNMENT (this “Assignment”), effective as of
May 5, 2017 (“Effective Date”), is entered into by and between Wantickets RDM,
LLC, a Delaware limited liability company (“Assignor”), and LiveXLive Tickets,
Inc., a Delaware corporation (“Assignee”). As used in this Assignment, Assignor
and Assignee shall collectively be referred to as “the parties.”

 

WHEREAS, Assignor, Assignee and the parties thereto entered into an Asset
Purchase Agreement concurrently herewith (“Purchase Agreement”), pursuant to
which Assignor irrevocably sold, conveyed, assigned, transferred and delivered
to Assignee all of Assignor’s rights, title and interests in and to the
“Purchased Assets” as that term is defined in the Purchase Agreement (unless
specified otherwise herein, all defined terms used in this Assignment shall have
the same definition and meaning as set forth in the Purchase Agreement); and

 

WHEREAS, the parties desire to confirm Assignor’s assignment to Assignee of the
Intellectual Property included in the Purchased Assets (as defined in the
Section 3.13 of the Purchase Agreement) to facilitate Assignee’s ability to
record and fully exploit its rights, title and interests therein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree and acknowledge as follows:

 

1.          Assignor confirms that, under the Purchase Agreement and as of the
Effective Date, it irrevocably sold, conveyed, assigned, transferred and
delivered to Assignee all of Assignor’s worldwide rights, title, and interests
in and to the Intellectual Property, and that the Intellectual Property
included, but was not limited to:

 

a.           the “Trademarks” which collectively refers to all foreign and
United States (federal and state) trade names, trademarks, service marks, and
trade dress, including any registrations and applications to register or renew
the registrations of any of the foregoing, common law rights, trademark and
service mark registrations and trademark and service mark applications owned or
used by Assignor as of the Effective Date in connection with the Business, as
shown in Exhibit A attached hereto, and all goodwill associated with any of the
foregoing;

 

b.           the “Domain Names” which collectively refers to any alphanumeric
designation registered with or assigned by a domain name registrar, registry or
domain name registration authority as part of an electronic address on the
Internet, owned, leased, licensed or used by Assignor as of the Effective Date
in connection with the Business, as shown in Exhibit B attached hereto. A Domain
Name may or may not also be a Trademark; and

 

c.           the right to sue for past, present and future acts of trademark and
other infringement of the Intellectual Property, and to collect the same for
Assignee’s own account and use.

 

  1 of 3

 

 

2.          Assignor agrees that, without further consideration, it will perform
such other lawful acts, and execute such other lawful documents, as Assignee and
its successors and assigns may, from time to time, reasonably request to effect
fully the intent of this Assignment, provided that all reasonable costs
associated with such action shall be borne by Assignee. If Assignor fails timely
to, refuses to, or, despite Assignee’s reasonable efforts, cannot be located to,
execute such documents, Assignor hereby irrevocably designates and appoints
Assignee and its duly authorized officers and agents as Assignor’s agents and
attorneys-in-fact to act for and on Assignor’s behalf solely to take such
actions and execute such documents with the same legal force and effect as if
executed by Assignor, solely to vest or perfect the aforesaid rights more
effectively in Assignee.

 

3.          After the Effective Date, Assignor agrees to make no further use of
the Trademarks or any mark confusingly similar thereto or the Domain Names or
any domain name confusingly similar thereto, anywhere in the world, except as
may be authorized by Assignee in writing; provided, however, that Assignor may
continue to use its corporate name to the extent necessary to conduct its
affairs relating to Excluded Assets and Excluded Liabilities after the Effective
Date. Assignor further agrees not to challenge Assignee’s use or ownership, or
the validity, of the Trademarks, Domain Names and other Intellectual Property.

 

4.          This Assignment shall be binding upon and shall inure to the benefit
of Assignor and Assignee and each party’s respective successors and assigns.

 

5.          This Assignment, including Exhibits A and B hereto, the Purchase
Agreement and the other agreements contemplated therein constitute the entire
agreement of the parties hereto with regard to the subject matter hereof. No
modifications of or additions to this Assignment shall have effect unless in
writing and properly executed by both parties, making specific reference to this
Assignment by date, parties and subject matter.

 

6.          The parties acknowledge and agree that: (i) this Assignment shall be
construed and interpreted pursuant to the laws of the State of New York in the
United States of America without consideration to any conflict or choice of law
provisions or principles; (ii) any claim, demand, action, lawsuit or other
proceeding arising from, or related to, this Assignment and/or its subject
matter shall be brought and determined solely in a state or federal court
sitting in the County of New York in the State of New York; and (iii) each party
expressly consists to the jurisdiction of the foregoing court.

 

7.          This Assignment may be executed in any number of counterparts, each
of which shall be an original, but all of which taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Assignment by facsimile or other electronic method of transmission shall have
the same force and effect as the delivery of an original executed counterpart of
this Assignment. Any party delivering an executed counterpart of this Assignment
by facsimile or other electronic method of transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Assignment.

 

[Signatures on Next Page]

 

Trademark and Domain Name Assignment

 2 of 3

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this
Assignment, effective as of the Effective Date.

 

  Assignor:       Wantickets RDM, LLC, a Delaware limited liability company    
  By: /s/ Joseph Schnaier   Name: Joseph Schnaier   Title: President and CEO    
  Assignee:       LiveXLive Tickets, Inc., a Delaware corporation       By: /s/
Robert S. Ellin   Name: Robert S. Ellin   Title: Executive Chairman

 

Trademark and Domain Name Assignment

 3 of 3

